Spain, J.P (dissenting).
Respectfully, we dissent. In our view, the global positioning system (hereinafter GPS) evidence submitted against petitioner was obtained by an unconstitutional search and, therefore, the charges sustained by virtue of that evidence must be reversed. However, as the majority recognizes, charges 4, 5, 8, 9, 10, 11 and 12 are supported by inde*1352pendent evidence, thus we would remit for the imposition of a penalty based solely on those sustainable charges.
Here, the search conducted on behalf of respondent had to be reasonable not only at inception — conceded here — but also in scope (see Matter of Delaraba v Nassau County Police Dept., 83 NY2d 367, 374 [1994]). A search by a public employer “is permissible in scope when the means adopted are reasonably related to the objectives of the search and are not excessively intrusive given the nature of the misconduct” (Morris v Port Auth. of N.Y. & N.J., 290 AD2d 22, 28 [2002]). We wholly agree— given petitioner’s past misconduct and the difficulty in obtaining evidence by traditional methods — that the use of a GPS device was warranted at inception. In our view, however, the scope of its use was so broad and intrusive as to defy a finding of reasonableness. Respondent’s valid interest in petitioner’s whereabouts extended only to the hours of his workday, yet the device placed on petitioner’s personal vehicle collected data 24 hours a day, seven days a week. Petitioner’s movements were tracked for over a month, including during a week-long family vacation. Further, because we feel that deterring this type of intrusive conduct outweighs the detrimental impact on the process of determining the truth — especially given that non-GPS evidence was amassed against petitioner sufficient to sustain other, multiple charges — the evidence should have been suppressed at his hearing (see Matter of Boyd v Constantine, 81 NY2d 189, 195 [1993]).
Finally, to the extent that the majority suggests that this Court’s interpretation of constitutional law at the time the search here was conducted supports or justifies the intrusive nature of this investigation, we cannot agree. In determining that the unfettered use of GPS devices “to pry into the details of people’s daily lives is not consistent with the values at the core of our State Constitution’s prohibition against unreasonable searches” (People v Weaver, 12 NY3d 433, 446 [2009]), the Court of Appeals did not create a new law, but articulated the constitutional protection to which petitioner was entitled.
Garry, J., concurs. Adjudged that the determination is confirmed, without costs, and petition dismissed.